Citation Nr: 0713022	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-24 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1938 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.   

The veteran was scheduled for a hearing at the RO before the 
undersigned Veterans Law Judge in September 2006.  Due to his 
wife's illness, he was unable to attend the hearing.  In 
accordance with the veteran's request, his representative 
submitted oral argument in support of the appeal at the 
September 2006 hearing.  A transcript of this hearing is 
associated with the claims folder.  According to his 
representative, the veteran does not want to be scheduled for 
another Board hearing.

In September and October 2006, additional evidence was 
associated with the claims file accompanied by the veteran's 
waiver of his right to have this evidence initially 
considered by the RO.  

A motion to advance this case on the docket was granted by 
the Board in April 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to either 
claim is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005) or 38 C.F.R. § 3.159 (2006).


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran maintains that he has bilateral hearing loss and 
tinnitus due to exposure to acoustic trauma in service.  He 
contends that the only period of time he was exposed to 
acoustic trauma was during his active service and during 
periods of reserve service.  He reports that during his first 
tour of duty aboard the U.S.S. Nashville, he was part of a 
crew that engaged in test firing of 155 mm guns from February 
1944 to November 1945.  After active service he joined the 
New Jersey National Guard during which time he was in 
artillery for almost 14 years.  

The veteran's service medical records do not show that he had 
a hearing disability or tinnitus during service, but his 
essential contention is that he was exposed to noise during 
service, and that his hearing disabilities resulted from such 
exposure.  The veteran is competent to describe his exposure 
to loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears 
is capable of lay observation).  The Board has no basis to 
question the veteran's credibility.  In addition, the Board 
notes that while the veteran's DD Form 214 only notes that 
his military occupational specialty was a quartermaster 
supply chief, service records show that the veteran served in 
the Pacific Theatre of Operations from February 1944 to 
November 1945.  The service medical records include an 
abstract of the veteran's service that notes that his 
assignments included service from 1944 to 1945 with the 10th 
155 MM Artillery Battalion and 12th 155 MM Gun Battalion, 
which is consistent with the veteran's claim of noise 
exposure.  Also, a service certificate indicates that the 
veteran had additional service in artillery in the New Jersey 
National Guard-although dates of service and any periods of 
active service or active duty for training are unverified.  
Given the foregoing, the Board concedes that the veteran was 
exposed to loud noise during his period of active service.

VA treatment records initially note the veteran's complaints 
of gradually failing hearing in January 1988.  At that time, 
an uninterpreted audiogram included an impression of mild to 
profound sharply sloping sensorineural hearing loss 
bilaterally.  Thereafter, records dated in January 2002 show 
that the veteran reported that he experienced a sudden loss 
of hearing in his right ear in November 2001.  He also 
complained of constant tinnitus in his right ear.  It was 
noted that the veteran had previously been issued hearing 
aids in 1998.  An audiogram revealed that the veteran had 
bilateral hearing impairment as defined in 38 C.F.R. § 3.385.

Then, in an October 2006 report, Dr. E.M. reported that an 
audiogram showed profound sensorineural hearing loss in the 
right ear and severe hearing loss in the left ear.  Dr. E.M. 
maintained that based on the findings on the current 
examination, the veteran had much more advanced hearing loss 
than what would be expected just from age-related hearing 
loss.  Dr. E.M. noted that it was very obvious that from the 
veteran's long history of military artillery exposure, he had 
a severe noise induced trauma and, on top of that, probably 
had some degree of age-related hearing loss.  Dr. E.M. 
concluded that with the level of hearing loss that the 
veteran had, military noise probably was the most severe 
component.  

Thus, notwithstanding the absence of hearing loss documented 
in-service, the Board finds that the veteran's current 
bilateral hearing loss has been linked by competent medical 
opinion evidence to loud noise he was exposed to in part 
during his period of active service.  Accordingly, service 
connection for bilateral hearing loss is warranted.  

As for the veteran's complaints of tinnitus, the Board 
observes that Dr. E.M. did not proffer an opinion on the 
etiology of the veteran's tinnitus in the October 2006 
report, presumably because the veteran denied any 
"significant tinnitus" at that time.  In light of nexus 
evidence that the veteran's current bilateral hearing loss is 
related to his in-service noise exposure, and his denial of 
any history of civilian and/or recreational noise exposure, 
all reasonable doubt is resolved in favor of the veteran that 
any tinnitus he experiences is also related to his noise 
exposure in service.  Accordingly, the Board finds that 
service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


